DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Amendment filed 10/20/2020 has been entered. The previous rejection under 35 USC 112 is withdrawn in light of applicant’s amendments. The previous objection is withdrawn. Claims 1-24 remain pending in this application.
Response to Arguments
Applicant's arguments filed 10/20/2020 have been fully considered but they are not persuasive. With regard to applicant’s argument that Wyss does not teach that the radius of curvature of the outermost surface of the prosthesis depicted in fig. 18 decreases as one moves right to left, the examiner disagrees. Annotated fig. 18 below has been included to better compare the femoral element of Wyss to applicant’s.
[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (R1)][AltContent: textbox (R4)][AltContent: textbox (R3)][AltContent: textbox (R2)]
    PNG
    media_image1.png
    187
    229
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    423
    375
    media_image2.png
    Greyscale


It can be seen from the annotated fig. 18 above that R1 of applicant’s femoral element is equivalent to R4 and R5 of Wyss, while R2 is equivalent to R3, R3 is equivalent to R2 and R4 is equivalent to R1. 

With regard to applicant’s argument that Wyss does not teach a front section of the first surface of the femoral element presents a frontally curved lower contour having a fifth curvature radius, the examiner disagrees. The femoral element shown in fig. 1 of Wyss at least partially shows that the front section of the first surface of the femoral element presents a frontally curved lower contour having a fifth curvature radius. It is noted that the fifth curvature radius is not defined and can therefore be interpreted as any radius.

    PNG
    media_image3.png
    200
    208
    media_image3.png
    Greyscale

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-11, 13-15, and 17-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication No. 2013/0006373 A1 to Wyss et al. (Wyss).
Wyss teaches an orthopedic knee prosthesis including a tibial bearing and a femoral component configured to articulate with the tibial bearing (abstract). 

    PNG
    media_image4.png
    448
    391
    media_image4.png
    Greyscale

Wyss meets the limitations of a modular spacer device (10) for a knee joint, comprising: a tibial element (14, 16) adapted to be constrained to a tibial bone, at one end of said tibial bone facing the knee joint, and a femoral element (1700) adapted to be constrained to a femoral bone, at one end of the femoral facing the knee joint, and <R2<R3<R4 (paragraphs 0098-0103; see annotated fig. 18 above).  
It can also be seen from Wyss that the front section of said first surface (1702) of said femoral element presentsPage 3 of 9S/N 16/317,769Preliminary Amendment frontally a curved lower contour having a fifth curvature radius (R5) and delimits a central groove (1708) extending in an anterior-posterior direction along said femoral element, wherein said front section of said first surface of said femoral element frontally has a curved upper contour (fig. 17) with a bell-shaped pattern or a pattern having a lateral inclination, as claimed. The second surface of said a femoral element of Wyss is shown to be concave and laterally presents a curved U-shaped contour comprising a rear portion and a front portion parallel to each other, a base portion orthogonal to said rear portion and to said front portion, a rear connecting portion between said rear portion and said base portion, and a front connecting portion, between said front portion and said base portion (fig. 18), wherein one or both of said 
Further, Wyss meets the limitations wherein said a tibial element presents a  reversed-"U" plan configuration (figs. 2-4), wherein a base portion of the "U" corresponds to a front section (30) of said tibial element and is a rectilinear portion and wherein said first surface (32) of said tibial element is concave and laterally has a curved contour corresponding to a development of said second central section (SCS) having the third curvature radius of said a femoral component (fig. 2 and paragraph 0111). It can also be seen that the first surface of said tibial element is concave and frontally has a concave upper contour corresponding to said curved lower contour having the fifth curvature radius (R5) of said a femoral element, or wherein said first surface of said tibial element is concave and frontally presents a flat upper contour designed to articulate with said curved lower contour with the fifth curvature radius (R5) of said a femoral element or wherein said first surface of said tibial element is concave and frontally presents an upper contour having a flat medial or lateral portion and a 
As best understood by the examiner, the femoral element and said tibial element have different plan extensions, depending on formats or sizes, but always keep constant, independently from their format or size, a dimension and a configuration of said central groove (1708) and said central rib (60), or said third and fifth curvature radii, thereby resulting connectable with each other, at the respective first surfaces, independently from the respective plan extensions, at least to the same extent as applicant’s. It is noted that these limitations are interpreted as functional since the different plan extensions depending on formats or sizes are not defined by any structural recitations.
.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12 and 21-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wyss.
Regarding at least claim 12
Wyss teaches the invention as claimed according to claim 11. Though Wyss does not explicitly teach a dimension of upward projection of the central rib, the examiner takes the position that it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to specify that the central rib (60) appears to project upward from a rest of the first surface for about 0.8-1.2 cm, up to 2 cm, or more than a 2 cm, as claimed, particularly since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering In re Aller, 105 USPQ 233.
Regarding at least claims 21-24
Wyss teaches the invention as claimed according to claim 20. Wyss also teaches that the biologically compatible material comprises at least one of the following materials: plastic materials, or non-polymeric materials, ceramics, metals, metal alloys, organometallic compounds, or a combination of the same thereof (paragraph 0050). The examiner takes the position that the biologically compatible material is at least fully capable of being pre-impregnated with pharmaceutical and therapeutic products and is originally devoid of medical substances and is at least fully capable of being impregnated with pharmaceutical and therapeutic products before implantation, as claimed. 
Though Wyss does not explicitly teach that the biologically compatible material is porous, the examiner takes the position that it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to specify that the material is porous, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. The examiner also notes that there is a lack of any disclosed criticality of the claimed limitation.
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wyss in view of US Patent Application Publication No. 2011/0029093 to Bojarski et al. (Bojarski).
Wyss teaches the invention as claimed according to claim 1. However, Wyss does not teach a bas-relief areas.
Bojarski teaches patient-adapted and improved articular implants, designs and related guide tools (title). The implant components of Bojarski also include cement pockets on bone engaging surfaces to hold cement applied during the procedure (paragraphs 0570 and 0912).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the bone engaging surfaces of the tibial and/or femoral elements of Wyss to include a bas-relief area (38 and/or 28) is defined in said second surface (32) having a plan cross-section larger than a respective depth, in order to hold cement applied during the procedure, as taught by Bojarski.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA A HOBAN whose telephone number is (571)270-5785.  The examiner can normally be reached on Monday-Friday 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.A.H/Examiner, Art Unit 3774     

/BRUCE E SNOW/Primary Examiner, Art Unit 3774